Citation Nr: 9920410	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-08 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for tinea versicolor, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent disability evaluation for tinea versicolor.

Preliminary review of the record reveals that the RO 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). The Board has reviewed the record with 
these mandates in mind and finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996). 


FINDING OF FACT

Tinea versicolor is currently manifested by lesions that come 
and go and are worse in the winter.  The disorder is not 
productive of exudation or itching constant, extensive 
lesions or marked disfigurement.


CONCLUSION OF LAW

Tinea versicolor is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7806, 7813 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a constant problem with 
itching and that his skin rash is worse than the current 
evaluation contemplates.  It is the decision of the Board 
that the preponderance of the evidence is against an 
increased evaluation for tinea versicolor.  

The veteran has presented a well-grounded claim for increased 
disability evaluation for tinea versicolor within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, his assertion that his 
service-connected disability has worsened raises a plausible 
claim.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  

All relevant facts on this issue have been properly developed 
and the duty to assist has been met.  38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Tinea versicolor is rated by analogy to eczema.  38 C.F.R. 
Part 4, Diagnostic Code 7806, 7813 (1998).  A 10 percent 
evaluation is available for eczema if there is exfoliation 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is available for 
eczema if it is characterized by exudation or constant 
itching, with extensive lesions or marked disfigurement.  A 
50 percent evaluation is available for eczema if it is 
characterized with ulceration or extensive exfoliation or 
crusting, and systematic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. Part 4, Diagnostic Code 
7806 (1998).  

Photographs, dated July 1996, of the veteran's torso and left 
arm are of record.  

At the November 1997, VA examination the veteran complained 
of a rash on his neck and back since 1967 when he was in 
Vietnam.  He stated that the rash comes and goes and was 
worse in cold weather.  The veteran complained of itching 
associated with the rash and he used Fostex soap with some 
relief.  

Physical examination showed lateral neck and lower cheeks 
with hypo-pigmentation macules and dry superficial scale.  
Scrapping of the skin with Potassium Hydroxide prep positive 
for hyphae and spores.  The diagnosis was tinea versicolor.  
The examiner opined that the condition was as likely as not 
related to the veteran's service connection.  

The veteran was seen at a VA clinic in May 1998. He 
complained of a rash with occasional itch, which was worse in 
winter.  The lesions form sores that heal.  The lesions come 
every other month.  On examination there were scaling patches 
on the side of the neck and scattered papules. 

Private consultation notes, dated August 1998, showed scaling 
on his neck with annular lesions.  There were scattered large 
and small hyper-pigmented lesions.  No actual lesions were 
noted on his arms, trunk and legs.  The rash was 
asymptomatic, but was worse in winter.  Currently there was a 
rash on his neck.  The veteran used lotion and pills for the 
rash.  The rash comes and goes, but never resolves.  The 
diagnoses were tenia versicolor and post-inflammatory hyper-
pigmentation possibly due to nummular eczema.  

At the RO hearing, dated September 1998, the veteran 
testified that he had red marks on his body that developed 
into sores.  He stated that after medication the sores went 
away but left marks on his body.  The veteran reported that 
these sores were located underneath his rib cage and inside 
his left arm.  He indicated that he also had a couple of 
marks on is back.  The veteran testified that that he went to 
a private specialist, in August 1998, to get a second opinion 
to the VA examination.  He reported that the private 
specialist told him that he had some sort of very rare skin 
condition.  The veteran stated that in the summer months it 
did not bother him too much, but in the winter months, it 
started developing and he had rashes and marks all over his 
body.  He indicated that he had rashes about twice a year and 
that he was on medication.  The veteran attested that he 
constantly itched during the day and that there was no cure 
for the rash.  He reported that the rash appeared on his 
neck, trunk and extremities but not his face.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  At the November 1997 examination, the 
veteran reported a history of an intermittent rash with 
itching that was worse in cold weather.  The VA examiner 
noted that the veteran had hyper-pigmented macules on his 
lateral neck and lower cheeks.  There was no evidence of 
lesions anywhere else on the veteran's body.  In May 1998 he 
noted that the itch was occasional and that the rash was 
worse in the winter.  The locations were described as patches 
or scattered.  The private specialist noted scaling on his 
neck with annular lesions, which were scattered large and 
small hyper-pigmented lesions.  The description of the tinea 
versicolor on the veteran's lateral neck and lower cheeks are 
indicative of no more than a 10 percent disability 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 7806.  

An evaluation in excess of 10 percent is not warranted.  The 
evidence has not shown that exudation or itching constant or 
extensive lesions or marked disfigurement characterizes the 
veteran's tinea versicolor.  See 38 C.F.R. Part 4, Diagnostic 
Code 7806.  The VA examiner did not describe crusting, and 
systemic or nervous manifestations.  The veteran did not 
report any ulceration with extensive exfoliation or crusting.  

The current evaluation contemplates the presence of a skin 
disorder that involves an extensive area or an exposed 
surface or is productive of itching, exfoliation or 
exudation.  In order to warrant an increased evaluation, the 
evidence must demonstrate the presence of extensive lesions 
(distinguished from an extensive area), marked disfigurement 
or exudation or itching constant.  The clinical evidence and 
the veteran's testimony establish that an increased 
evaluation is not warranted.  The examiners have described 
the lesions as scattered or patches.  This establishes that 
there is an absence of extensive lesions.  Neither the 
veteran nor the examiners have described the disorder as 
productive of marked disfigurement.  Neither the veteran nor 
the examiners have established that exudation is constant.  
In fact, it has been reported that the lesions heal.  The 
presence of healed lesions is in direct conflict with 
constant exudation.  The veteran has reported that he 
experiences itching.  We accept that he does experience 
itching.  However, the current evaluation contemplates the 
presence of itching.  The issue before the Board is whether 
there is itching constant.  The preponderance of the evidence 
establishes that he does not have itching constant.  When 
seen in May 1998, he reported that there was occasional 
itching.  When examined in 1997, the veteran reported that he 
had some relief with Fostex soap.  When seen in August 1998, 
there were no active lesions.  The veteran's testimony is 
also consistent with the examination reports.  He 
specifically noted that he was not bothered too much during 
the summer.  This again establishes that he doe not have 
itching constant.

The Board accepts the veteran's statements that the disorder 
is worse in winter or the cold.  However, his statements when 
accepted as true do not provide a basis for an increased 
evaluation.  The fact that there are exacerbations does not 
establish exudation or itching constant.  His testimony does 
not establish the presence of extensive lesions.  In 
addition, the testimony does not establish the presence of 
marked disfigurement even during a period of exacerbation.  
The Board has considered whether an examination should be 
conducted during the winter.  However, when we accept his 
testimony as true, his own statements constitute negative 
evidence.  An examination that would merely confirm what the 
veteran has reported would serve no useful purpose.  The 
Board also notes that there is no indication of tissue loss 
and cicatrization.  Although there has been a description of 
hypopigmentation, it has not been described as resulting in 
marked discoloration, color contrast or the like.

The Board has considered all the evidence of record and finds 
that there is little conflict in the evidence.  The 
preponderance of the evidence is against the claim and the 
disorder does not more closely approximate the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7 (1998).  There 
is no doubt to be resolved.


ORDER

An increased evaluation for tinea versicolor is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

